Citation Nr: 0003158	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-05 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to accrued benefits under 38 U.S.C.A. § 5121, 
based on the veteran's disability claim for entitlement to 
compensation under 38 U.S.C.A. § 1151, for treatment received 
at the VA medical center in Tuskegee, Alabama, from May 1991 
to January 1992, which was pending at the time of his death 
on May 1, 1997.

2.  Entitlement to service connection for the cause of the 
veteran's death, to include eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1976 and from September 1976 to August 1980.  The veteran 
died on May 1, 1997, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the a claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for overdose 
of medication and lack of oxygen to the veteran claimed as 
the result of treatment by the VA from May 1991 to January 
1992.  An appeal of this decision was subsequently perfected.  
Upon the death of the veteran, the appellant pursued this 
claim on an accrued basis.  Additionally, the appellant 
submitted a claim of entitlement to service connection for 
the cause of the veterans death, to include entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  This claim was denied in a March 1998 decision and the 
appellant perfected an appeal of this decision as well.  A 
video conference hearing on this claim was held on July 28, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).
REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claims.  Initially, the Board notes that 
documents in the claims file refer to approximately 30 
volumes of medical records pertaining to the veteran's 
inpatient treatment at the VA medical facility in Tuskegee, 
Alabama, from May 1991 to May 1997.  The RO apparently 
reviewed these records, but they were not associated with the 
claims file when it was forwarded to the Board for 
evaluation.  Because these records are part of the VA system 
and have been reviewed by the RO the Board finds that the VA 
has constructive possession of them and they should be 
obtained and associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, the appellant has identified other specific 
evidence which is probative as to these claims and has not 
been associated with the claims file.  She has stated that 
the veteran was treated at two private medical facilities 
prior to his admission to the VA medical facility in May 
1991.  Because the veteran's treatment and condition prior to 
entering the VA medical system is probative as to the 
appellant's claims, attempts to obtain these records should 
also be made.  She also states that while at the VA hospital 
in September 1991 the veteran was noted to have been 
overdosed on Lithium and that VA medical personnel contacted 
the Alabama Poison Control Center for assistance.  The 
appellant and her representative have averred that the tape 
recording of this conversation may be probative as to her 
claim.  Accordingly, the RO should contact the appellant and 
request that she clarify the timeframe of this phone call and 
attempt to obtain a copy for the record.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the appellant 
that if she has any additional lay or 
medical evidence she wishes to submit to 
support her claims she may do so, 
particularly evidence she may have 
obtained which may not currently be in 
the claims file.  

2.  The RO should ask her for a specific 
timeframe for the phone call to the 
Alabama Poison Control Center regarding 
the veteran's overdose of Lithium and 
request that she attempt to obtain a 
transcript or tape recording of the phone 
conversation from the Alabama Poison 
Control Center.

3.  The RO should also request that the 
appellant provide authorizations for the 
release of private treatment records 
pertaining to the veteran from Humana 
Hospital, Fort Walton Beach, Florida, and 
Shands Hospital at the University of 
Florida, for the period from February 
1991 to May 1991.  Upon receipt of these 
authorizations, the RO should contact 
these facilities and request that they 
forward copies of the veteran's treatment 
records, lab reports, test results and 
other treatment notations.  All received 
records should be associated with the 
claims file.

4.  The RO should also secure copies of 
all VA treatment records pertaining to 
the veteran from the VA medical facility 
in Tuskegee, Alabama, from May 1991 to 
May 1997, to include lab results, test 
results, and daily treatment notations.  
If necessary these records should be 
retrieved from archived storage.  Upon 
receipt, these records should be 
associated with the claims file.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




